COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 LISA D. HALL,
                                                §
                  Appellant,
                                                §
 v.                                                           No. 08-12-00208-CV
                                                §
 DOMINO’S PIZZA, INC., DOMINO’S                                  Appeal from the
 PIZZA   DISTRIBUTION,     L.L.C.,              §
 DENNIS L. MAYHALL d/b/a/ DLM                              95th Judicial District Court
 PIZZA, INC.    d/b/a MARK     OF               §
 EXCELLENCE PIZZA COMPANY d/b/a                              of Dallas County, Texas
 DOMINO’S PIZZA, AND MARCO                      §
 PIZZA HEADQUARTERS, INC. d/b/a                                 (TC#10-09356-D)
 MARK OF EXCELLENCE PIZZA                       §
 COMPANY d/b/a DOMINO’S PIZZA,
                                                §
                  Appellees.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.        We further order that

Appellees recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below, for which let execution issue.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF OCTOBER, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.